Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgements
2.	The amendments to claims 1 and  9-10, filed on 07/20/2022 have entered and acknowledged.
3.	Claims 1-17 were filed.
4.	Claims 5-6 and 14-15, are cancelled, therefore
5.	Claims 1-4, 7-13 and 16-17, are pending and are been examined.

Continued Examination Under 37 CFR 1.114
6.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/15/2022 has been entered. 

Examiner’s Response to Amendment/Remarks
35 USC § 101
7.	Claims 1 and 9 continues to be directed towards a financial transaction. This is 
an abstract idea. The computer technology merely automates and implements the abstract idea. The claims have been amended to specify that the trusted party, the third party, and the third-party financial institution all are associated with electronic devices. Therefore, these elements no longer encompass human beings. Additionally, specifying that the token-specific routing number is unique to the token and identifies the user DDA for the token as a DDA, does not improve the operation of the underlying systems as claimed in the Applicant’s response. The additional elements of “a backend for a financial institution comprising at least one computer processor”, “the financial institution associated with a user”, “an electronic device for a trusted party”, “an electronic device for a third party”, “and an electronic device for a third-party financial institution associated with the third party” do not improve the computer technology. Also, the additional elements of computer technology merely automate the abstract idea. Therefore, the abstract idea is not integrated into a practical application. The computer technology merely automates and implements the abstract idea to perform the functions. The devices do not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment, the claim continues to be non-statutory. See Alice Corp. v. CLS Bank International, 573 U.S. 208, 134 S. Ct. 2347 (2014).

35 USC § 112
8.	The amendment to claim 1 as filed on 07/20/2022, has resulted making the claim indefinite as disclosed below.


35 USC § 102/103
9.	Examiner disagrees with the Applicant’s argument/remarks as filed on 07/20/2022, as these remarks has been addressed in the previous Final Office action mailed on 05/20/2022. However, Examiner  will address the newly added element/language in the amended claims (an electronic device, and the addition of the language “that is unique to the token and identifies the user DDA for the token as a DDA” Examiner agrees that amending the claims by clarifying and to specify that the trusted party, the third party, and the third-party financial institution all are associated with electronic devices makes, these elements no longer encompassing human beings. And Examiner disagrees that adding the language “that is unique to the token and identifies the user DDA for the token as a DDA” is not taught by the prior art on file, as Patrni still teaches the limitation “providing, by the financial institution computer program, the token, a token- specific routing number that is unique to the token and identifies the user DDA for the token as a DDA, and the third-party identifier to an electronic device for the trusted party in (¶¶ 0048-0051) as disclosed below.


Claim Rejections - 35 USC § 101
10.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

11.	Claims 1-4, 7-13 and 16-17, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
12.	In the instant case, claims 1-4 and 7-8 are directed to a process (i.e., method), and claims 9-13 and 16-17 are directed to a machine (i.e., system). Therefore, these claims fall within the four statutory categories of invention. Thus, the eligibility analysis proceeds to Step 2A.1.
13.	The limitations of independent claim 9, representative of claim 1, have been denoted with letters by the Examiner for easy reference. The abstract idea recited in claim 9 are identified in bold below:
	[A]	A system for conducting account tokenized transactions, comprising: 
[B]	a backend for a financial institution comprising at least one computer processor, the financial institution associated with a user; 
[C]	an electronic device for a trusted party; 
[D]	an electronic device for a third party; and 
[E]	an electronic device for a third-party financial institution associated with the third party; 
[F]	wherein: the electronic device for the third party is configured to provide the trusted party with a third- party identifier for the third party and to engage the trusted party to interface with the financial institution associated with the user to obtain a token for a user demand deposit account (DDA); 
[G]	the electronic device for the financial institution associated with a user is configured to receive the third-party identifier and an identifier for the user DDA from the electronic device for the trusted party; 
[H]	the electronic device for the financial institution associated with the user is configured to generate the token for the user DDA and to associate the token with the user DDA and the third-party identifier; 
[I]	the electronic device for the financial institution associated with a user is configured to provide the token, a token-specific routing number, and the third-party identifier to the electronic device for the trusted party; 
[J]	the electronic device for the trusted party is configured to provide the token, a token-specific routing number, and the third-party identifier to the electronic device for the third party; 
[K]	the electronic device for the third party is configured to initiate a transaction using the token, a token-specific routing number, and the third-party identifier and to provide transaction to the electronic device for the financial institution associated with the third party; 
[L]	the electronic device for the financial institution associated with the third party is configured to provide the transaction comprising the token, the token-specific routing number, and the third-party identifier to the electronic device for the financial institution associated with a user; 
[M]	the electronic device for the financial institution associated with a user is configured to identify the transaction as involving a tokenized account based on the token-specific routing number; 
[N]	the electronic device for the financial institution associated with a user is configured to verify that the third-party identifier received from the financial institution for the third party matches the third-party identifier associated with the token; 
[O]	the electronic device for the financial institution associated with a user is configured to identify the user DDA associated with the token; 
[P]	the electronic device for the financial institution associated with a user is configured to post the transaction to the user DDA; and 
[Q]	the electronic device for the financial institution associated with a user is configured to settle the transaction with the third party.
 	Limitations C through Q under the broadest reasonable interpretation covers steps or functions of certain methods of organizing human activity, this is a form of commercial and legal interactions (e.g., the third party is configured to provide the trusted party with a third- party identifier for the third party and to engage the trusted party to interface with the financial institution associated with the user to obtain a token for a user demand deposit account (DDA), the user is configured to generate the token for the user DDA and to associate the token with the user DDA and the third-party identifier..., the trusted party is configured to provide the token..., , initiate a transaction using the token..., a user is configured to identify the transaction ..., a user is configured to identify the user DDA associated with the token , a user is configured to post the transaction to the user DDA , a user is configured to settle the transaction with the third party ,). For example, the disclosure establishes the financial institution receiving the third-party identifier and a user identifier from the trusted party, and then generate a token for the user account to be used for a payment transaction and then pay the transaction and adjust user account appropriately. Accordingly, the claims recite an abstract idea in the form of commercial and legal interactions activities (See pages 7, 10, Alice Corporation Pty. Ltd. V. CLS Bank International, et al., U.S. Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
	Therefore, claims 1 and 9 recite an abstract idea and the analysis proceed to Step 2A.2
14.	The judicial exception is not integrated into a practical application. In particular, claim 9, recites the additional elements in bold below:
[A]	A system for conducting account tokenized transactions, comprising: 
[B]	a backend for a financial institution comprising at least one computer processor, the financial institution associated with a user; 
[C]	an electronic device for a trusted party; 
[D]	an electronic device for a third party; and 
[E]	an electronic device for a third-party financial institution associated with the third party; 
[F]	wherein: the electronic device for the third party is configured to provide the trusted party with a third- party identifier for the third party and to engage the trusted party to interface with the financial institution associated with the user to obtain a token for a user demand deposit  account (DDA); 
[G]	the electronic device for the financial institution associated with a user is configured to receive the third-party identifier and an identifier for the user DDA from the electronic device for the trusted party; 
[H]	the electronic device for the financial institution associated with the user is configured to generate the token for the DDA account and to associate the token with the user DDA and the third-party identifier; 
[I]	the electronic device for the financial institution associated with a user is configured to provide the token, a token-specific routing number, and the third-party identifier to the electronic device for the trusted party; 
[J]	the electronic device for the trusted party is configured to provide the token, a token-specific routing number, and the third-party identifier to the electronic device for the third party; 
[K]	the electronic device for the third party is configured to initiate a transaction using the token, a token-specific routing number, and the third-party identifier and to provide transaction to the electronic device for the financial institution associated with the third party; 
[L]	the electronic device for the financial institution associated with the third party is configured to provide the transaction comprising the token, the token-specific routing number, and the third-party identifier to the electronic device for the financial institution associated with a user; 
[M]	the electronic device for the financial institution associated with a user is configured to identify the transaction as involving a tokenized account based on the token-specific routing number; 
[N]	the electronic device for the financial institution associated with a user is configured to verify that the third-party identifier received from the financial institution for the third party matches the third-party identifier associated with the token; 
[O]	the electronic device for the financial institution associated with a user is configured to identify the user DDA associated with the token; 
[P]	the electronic device for the financial institution associated with a user is configured to post the transaction to the user DDA; and 
[Q]	the electronic device for the financial institution associated with a user is configured to settle the transaction with the third party;
when the additional elements are considered individually and as an ordered combination, the claim as a whole amounts to no more than or mere instructions to implement an abstract idea on an electronic device/computer, or merely uses a computer as a tool to perform an abstract idea. Accordingly, the additional element(s) do not integrate the abstract idea into a practical application because they do not recite any additional elements indicative of integration into a practical application. Rather, the claim as whole generally links the judicial exception to a technological environment defined by high level recitations of several generic electronic devices and the Internet to perform the abstract idea. Therefore, the claim is directed to an abstract idea and the analysis proceeds to Step 2B.
The additional elements, both individually and as an ordered combination, do not amount to significantly more than the judicial exception because the outcome of the considerations at Step 2B will be the same when the considerations from Step 2A.2 are reevaluated. As discussed under Step 2A.2, the additional element(s) amount to no more than generally link the abstract idea to a technological environment through “instructions” performed by a generic computer. Because those instructions embody the abstract idea, the claim itself is merely a recitation of the abstract idea and an instruction to “apply it” on a computer. This is not enough to provide an inventive concept. Therefore, claim 9 is not patent eligible.
15.	Dependent claims 2-4 and 7-8 which depends on claim 1 are directed to a process (i.e., method), and claims 10-13 and 16-17, which depends on claim 9 are directed to a machine (i.e., system) further recite wherein the electronic device for the third party is configured to receive, from the user, authorization to access the user DDA at the user's financial institution; wherein the trusted party comprises an aggregator; wherein the third-party identifier is an ACH Company ID; wherein the token comprises the token-specific routing number; wherein the token comprises a plurality of alphanumeric characters, and has the same last four digits as an account number for the DDA; wherein the transaction comprises an ACH debit or an ACH credit transaction. These limitations merely elaborate on the nature and what comprises the tokens, third-party identifier, type of account, trusted party. Under the broadest reasonable interpretation covers steps or functions that can be reasonably performed by a human, as this is a form of “Certain methods of organizing human activity” grouping of abstract ideas in prong one of Step 2A as discussed above. There are no additional elements in claims 2-8 and 10-17 for consideration under Steps 2A.2 or Step 2B beyond those discussed with respect to claims 1 and 9 above, and therefore claims 2-4, 7-8, 10-13 and 16-17 are ineligible.
16.	In summary, the dependent claims considered both individually and as an ordered combination do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. Therefore, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 112
17.	The following is a quotation of 35 U.S.C. 112(b):
CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

18.	Claims 1-4 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

19.	Claim 1 recites “receiving, by a financial institution computer program executed by a financial institution backend and from an electronic device for a trusted party...” and
subsequently recites “providing, by the financial institution computer program, the token, a token- specific routing number that is unique to the token and identifies the user DDA for the token as a DDA, and the third-party identifier to an electronic device for the trusted party” Emphasis added.
	It is unclear as to which electronic device for the trusted party is been referred to in this limitations, are they the same electronic device, if so, then the language lacks antecedent basis OR separate electronic devices. Therefore, the scope of these limitations is unclear.
20.       Dependent claims 2-4 and 7-8 are also rejected since they depend on claim 1.


Claim Rejections - 35 USC § 102
21.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


22.	Claims 1-2, 8-11 and 17 are rejected under pre-AIA  35 U.S.C. 102 (a) (1) as being anticipated by Patrni et al., (US 2020/0027083 A1).
23. 	As per claims 1 and 9, Patrni teaches a system for conducting account tokenized transactions, comprising: 
a backend for a financial institution (Fig. 1 item 118 “issuer server”) comprising at least one computer processor, the financial institution associated with a user (¶ 0020). 
an electronic device for a trusted party (Fig. 1 item 102 “payment network server”, ¶ 0020).
an electronic device for a third party (Fig. 1 item 112 “merchant server”, ¶ 0023), and 
an electronic device for a third-party financial institution associated with the third party (Fig. 1 item 114 “aggregator server”/ item 116 “Acquirer”,  ¶ 0020) 
wherein:
 the electronic device for the third party is configured to provide the trusted party with a third-party identifier (“merchant identification details”, ¶ 0023) for the third party and to engage the trusted party(¶ 0023 “...The tokenization request may be communicated from the merchant server 112 to the aggregator server 114 or acquirer server 116 and subsequently to the payment network server 102 through the communication network 120...”) to interface with the financial institution associated with the user (¶ 0024 “...In a step 204 , the preauthorization request module 102a of the payment network server 102 communicates , to the issuer server 118...”) to obtain a token for a user demand deposit account (DDA) (“[ 0025 ] In a step 206 , the preauthorization response module 102b of the payment network server 102 receives a preauthorization response from the issuer server 118. The preauthorization response 
includes a preauthorization token 122 generated by the issuer server 118 based on the consumer payment instrument details , merchant details , and transaction details...” ¶¶ 0023-0025, 0043).
(claim 1) receiving, by a financial institution computer program executed by a financial institution backend and from an electronic device for a trusted party (¶ 0023 “The tokenization request may be communicated from the merchant server 112 to the aggregator server 114 or acquirer server 116 and subsequently to the payment network server 102 through the communication network 120 ...”), a third-party identifier for a third party (“merchants identification details” ¶ 0023), login credentials for a user (“authentication details” ¶ 0047), and an identification of a user demand deposit account (“consumer payment instrument details” ¶ 0047) (DDA) (¶ 0047 “...The consumer payment instrument details may further include authentication details such as a security code or PIN”) to tokenize (¶¶ 0023-0025, 0047); 
(claim 9) the electronic device for the financial institution associated with a user is configured to receive the third-party identifier and an identifier for the user DDA from the electronic device for the trusted party (¶¶ 0047- 0048). 
	(claim 1) generating, by the financial institution computer program, a token for the user DDA and associating the token with the user DDA and the third-party identifier (Fig. 3 step 306 “... a preauthorization token 122 generated by the issuer server 118 for the consumer payment instrument 110...);
(claim 9) the electronic device for the financial institution associated with the user is configured to generate the token for the user DDA and to associate the token with the user DDA and the third-party identifier Fig. 3 step 306, “preauthorization token”, ¶ 0051). 
 (claim 1) providing, by the financial institution computer program, the token, a token-specific routing number that is unique to the token and identifies the user DDA for the token as a DDA, and the third- party identifier to an electronic device for the trusted party ((¶ 0050 “...the preauthorization response module 102b of the payment network server 102 receives a preauthorization response from the issuer server 118... Furthermore, the preauthorization response includes a preauthorization token 122 generated by the issuer server 118 based on the consumer payment instrument details, merchant details, and transaction details...”, also Fig. 3 step 306 ¶¶ 0048-0051).
(claim 9) the electronic device for the financial institution associated with a user is configured to provide the token, a token-specific routing number that is unique to the token and identifies the user DDA for the token as a DDA (“Particularly, the issuer server 118 checks an available balance or funds of the account of the consumer 104 linked to the consumer payment instrument 110...”, ¶ 0049) , and the third-party identifier to the electronic device for the trusted party (¶¶ 0048-0051).
 (claim 1) receiving, by the financial institution computer program and from a financial institution for the third party, a transaction comprising the token, the token-specific routing number, and the third-party identifier;
(claim 9) the electronic device for the trusted party is configured to provide the token, a token-specific routing number and the third-party identifier to the electronic device for the third party (¶¶ 0048-0051).  
 (claim 9) the electronic device for the third party is configured to initiate a transaction using the token, a token-specific routing number, and the third-party identifier and to provide transaction to the electronic device for the financial institution associated with the third party (¶¶ 0048-0051).  
 (claim 9) the electronic device for the financial institution associated with the third party (“acquirer”) is configured to provide the transaction comprising the token, the token-specific routing number, and the third-party identifier to the electronic device for the financial institution associated with a user (¶¶ 0042, 0044). 
(claim 1) identifying, by the financial institution computer program, the transaction as involving a tokenized account based on the token-specific routing number;   
(claim 9) the electronic device for the financial institution associated with a user is configured to identify the transaction as involving a tokenized account based on the token-specific routing number (¶¶ 0048-0051). 
	  (claim 1) verifying, by the financial institution computer program, that the third-party identifier received from the electronic device for the financial institution for the third party matches the third-party identifier associated with the token;
(claim 9) the electronic device for the financial institution associated with a user is configured to verify that the third-party identifier received from the financial institution for the third party matches the third-party identifier associated with the token (¶¶ 0048). 
 (claim 1) identifying, by the financial institution computer program, the user DDA associated with the token;
(claim 9) the electronic device for the financial institution associated with a user is configured to identify the user DDA associated with the token (¶¶ 0048-0049). 
  (claim 1) posting, by the financial institution computer program, the transaction to the user DDA; and
(claim 9) the electronic device for the financial institution associated with a user is configured to post the transaction to the user DDA (¶¶ 0048), and 
(claim 1) settling, by the financial institution computer program, the transaction with the third party.
(claim 9) the electronic device for the financial institution associated with a user is configured to settle the transaction with the third party (¶¶ 0028, 0062).  

24. 	As per claim 10, Patrni teaches a system, wherein the third party is configured to receive, from the user, authorization to access the user DDA at the user's financial institution (¶¶ 0047).

25. 	As per claims 2 and 11, Patrni teaches a system, wherein the electronic device for the trusted party comprises an aggregator (Fig. 1 item 114 “aggregator server”, ¶¶ 0020, 0023).

26. 	As per claims 8 and 17, Patrni teaches a system, wherein the transaction comprises an ACH debit or an ACH credit transaction (¶¶ 0037).

Claim Rejections - 35 USC § 103
27.	 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

28.	      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

29.	Claims 3-4, 12-13, are rejected under 35 U.S.C. 103 as being unpatentable over Patrni et al., (US 2020/0027083 A1)) in view of Dilip et al., (US 2002/0091635 A1). 

30. 	With respect to claims 3 and 12, Patrni teaches all the subject matter as disclosed in claim 9 above, but does not explicitly disclose,
wherein the third-party identifier is an ACH Company ID.
	However, Dilip discloses
wherein the third-party identifier is an ACH Company ID (¶¶ 0092, 0106).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to simply enhance the transaction information of Patrni in view of Dilip, in order to have an ACH transaction.  

31.	With respect to claims 4 and 13, Patrni teaches all the subject matter as disclosed in claim 9 above, but does not explicitly disclose,
wherein the token comprises the token-specific routing number.
However, Dilip discloses
wherein the token comprises the token-specific routing number (¶¶ 0061, 0096).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to simply enhance the transaction information of Patrni in view of Dilip, in order to have an ACH transaction. 


32.	Claims 7 and 16, are rejected under 35 U.S.C. 103 as being unpatentable over Patrni et al., (US 2020/0027083 A1)) in view of Piparsaniya et al., (US 2019/0392443 A1). 

33.	With respect to claims 7 and 16, Patrni teaches all the subject matter as disclosed in claim 9 above, but does not explicitly disclose,
wherein the token comprises a plurality of alphanumeric characters, and has the same last four digits as an account number for the DDA. 
However, Piparsaniya discloses
wherein the token comprises a plurality of alphanumeric characters, and has the same last four digits as the account (¶¶ 0070). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to simply enhance the transaction information of Patrni in view of Piparsaniya, in order to have a secure token in a transaction. 




Conclusion
34.	The prior art made of record and not relied upon:
1)	(US 20130304648 A1) – O'Connell et al., System and Method for Authentication using Payment Protocol - relates to using a payment processing network as an authorization engine to access secure physical areas, such as college dormitories, office buildings. A keycard with a cryptogram generator is presented by a user to an access device, and the access device or associated computer sends an access request message formatted like a payment authentication request message to an aggregator/acquirer and payment processing network.
2)	(US Pat.11094020 B1) – Lee et al., Methods and Apparatus for Constructing Machine Learning Models to Process User Data and Provide Advance Access to Payments - Described herein are systems, devices, and methods for constructing a machine learning model that processes and provides a user access to earned income on an on-demand basis.
3)	(US 20220222643 A1) – Malhotra et al., Systems and Methods and for Bridging Transactions between EFT payment networks and payment card networks – relates to Electronic funds transfer (EFT) payment networks, are configured to primarily transfer money electronically from one bank account to another, either within a single financial institution or across multiple institutions. The EFT network utilizes one or more computer-based systems without the direct intervention of bank staff to transfer the money, and the accounts can either be commercial accounts or consumer accounts.
35.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Idiake whose telephone number is (571)272-1284.  The examiner can normally be reached on Mon-Fri 7:15am - 5:15pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT I IDIAKE/Examiner, Art Unit 3685                                                                                                                                                                                                        /PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685